 

Exhibit 10.1

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT (this “Amendment”), made as
of the 4th day of November, 2005 by CAPITAL TRUST, INC., a Maryland corporation
(“CT”), CT RE CDO 2004-1 SUB, LLC, a Delaware limited liability company, and CT
RE CDO 2005-1 SUB, LLC, a Delaware limited liability company (collectively,
“Seller”), and MORGAN STANLEY BANK, a Utah industrial bank (“Buyer”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer previously entered into that Master Repurchase
Agreement dated as of July 29, 2005 (the “Master Repurchase Agreement”); and

WHEREAS, the parties to the Master Repurchase Agreement wish to modify certain
terms and provisions thereof:

NOW, THEREFORE, the parties hereto agree as follows:

1.     Amendments to Master Repurchase Agreement. The Master Repurchase
Agreement is hereby amended as follows:

(a)   The definition of “Maximum Purchase Amount” in Section 2.01 is hereby
deleted in its entirety and the following is inserted in lieu thereof:

“Maximum Purchase Amount” shall mean One Hundred Twenty Five Million Dollars
($125,000,000); provided that if Seller elects to reduce the Maximum Purchase
Amount hereunder, any subsequent increase in the Maximum Purchase Amount
following such reduction shall be within the sole discretion of the Buyer.

(b)   The following definition of “Authorized Representatives of Seller” is
hereby added to Section 2.01:

“Authorized Representatives of Seller” shall mean any of John R. Klopp, Stephen
D. Plavin, Geoffrey G. Jervis, Jeremy FitzGerald, Peter S. Ginsberg, Thomas C.
Ruffing and John E. Warch.

(c) Section 3.03(h) is hereby deleted in its entirety and the following is
inserted in lieu thereof:

“Subject to the timely receipt by Buyer of a Trust Receipt with a Transaction
Asset Schedule as provided above, and subject further to the provisions of
Section 6 hereof, such Purchase Price payment will then be made available to
Seller by Buyer transferring, via wire transfer, the aggregate Purchase Price
amount of such Transaction in funds immediately available to Seller, either (i)
to the following account of Seller: JPMorgan Chase Bank, 380 Madison Ave, 11th
Floor, New York, NY 10017-2591, ABA #: 021-000021, Account # 230254632, Account
Name: Capital Trust, Inc., Attention: Geoffrey G. Jervis (212)-655-0247) or (ii)
to an account designated by Seller, provided that such designation is made in
writing by at least two (2) Authorized Representatives of Seller. Buyer may
consider on a case-by-case basis in its sole, absolute discretion alternative
funding arrangements requested by Seller.”

 

(d) Section 12.20 is hereby amended by adding the following sentence at the
conclusion thereof:

 


--------------------------------------------------------------------------------

 

“Buyer and Seller agree that in connection with the increase of the Maximum
Purchase Amount by Fifty Million and 00/100 Dollars ($50,000,000.00) pursuant to
this Amendment, Seller shall pay to Buyer a Structuring Fee (the “Increased
Structuring Fee”) in the amount of $344,520.55.”          

 

2.     Representations and Warranties. Seller hereby makes to Buyer the
representations and warranties set forth in Section 7 of the Master Repurchase
Agreement, as amended hereby.

3.     Binding Effect; No Partnership; Counterparts. The provisions of the
Master Repurchase Agreement, as amended hereby, shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto. For the
purpose of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.

4.     Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate to effectuate the purposes of this Amendment.

 

5.

Governing Law. This Amendment shall be governed by the laws of the State of New
York.

6.     Continuing Effect. Except as modified by this Amendment, all terms of the
Master Repurchase Agreement shall remain in full force and effect.

 

7.

Conditions Precedent.

It is a condition precedent to the effectiveness of this Amendment that each of
the following shall have occurred:

 

(a)

each party hereto shall have executed and delivered this Amendment;

(b)   Buyer shall have received from Seller an officer's certificate dated the
date hereof in the form required under Section 6.02(b) of the Master Repurchase
Agreement;

 

(c)

Buyer shall have received the Increased Structuring Fee from Seller; and

(d)   Buyer shall have received a legal opinion from counsel to Seller as to the
enforceability of this Amendment and as to Seller’s authority to execute,
deliver and perform its obligations under the Master Repurchase Agreement as
amended hereby. Such opinion shall be addressed to Buyer and its successors and
assigns, and shall be in a form and substance reasonably satisfactory to Buyer.

[The remainder of this page has been intentionally left blank]

 

 

-2-


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER:

 

 

 

 

 

 

 

 

CAPITAL TRUST, INC.,
as a Seller

 

 

By: /s/ Geoffrey G. Jervis

Name: Geoffrey G. Jervis

Title: Chief Financial Officer

 

CT RE CDO 2004-1 SUB, LLC,

as a Seller

 

By: /s/ Geoffrey G. Jervis

Name: Geoffrey G. Jervis

Title: Chief Financial Officer

 

 

CT RE CDO 2005-1 SUB, LLC,

as a Seller

 

 

By: /s/ Geoffrey G. Jervis

Name: Geoffrey G. Jervis

Title: Chief Financial Officer

 

 

 

 

 

 

BUYER:

 

MORGAN STANLEY BANK,

a Utah industrial bank

 

 

By: /s/ Andew B. Neuberger

Name: Andrew B. Neuberger

Title: Vice President

 

 

 

 

 

 

-3-

 